Per Curiam.
This applicant, convicted in 1957, sought relief by habeas corpus, considered by this Court in 215 Md. 648 (1958), and by way of post conviction relief, considered by this Court in 220 Md. 666 (1959). It was noted in the latter case that a claim of incompetency of counsel was abandoned in that proceeding, and that a claim of deprivation of a right to call a certain witness was finally adjudicated in the former proceeding. The contention based on an alleged illegal search was fully and correctly answered in the opinion of the court below.

Application denied.